PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector] United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Andrew J. Heinisch
Reinhart Boerner Van Deuren P.C.
2215 Perrygreen Way
Rockford, Illinois 61107

In re Application of: Karl-Heinz Schumacher
Serial No.: 15/605,467
Filed: May 25, 2017
Docket: 511220
Title: Bar Feeding Device
::::::


DECISION UNDER
37 CFR 1.181




This is a decision regarding the petition filed on May 17, 2022 requesting designation of a new ground of rejection in the examiner’s answer mailed on March 24, 2022. The petition is being considered pursuant to 37 CFR 1.181 and no fee is required for the petition.

The petition is DISMISSED.


REVIEW OF FACTS

The record shows that:

1. On October 10, 2018, the examiner issued a restriction requirement between species (a) figures 1-28, (b) figures 29-32 and (c) figures 33-37. 
 
2. In response the restriction requirement, on January 10, 2019, the petitioner elected species (a) figures 1-28 with traverse., withdrew claims 14, 18-20 and cancelled claims 34-59. 
 
3. On March 20, 2019, the examiner issued a non-final Office action wherein the election requirement was made final. Additionally, the examiner required an election between inventions I Claim 1 bar feeding combination device, II Claim 13 bar feeding device subcombination and III Claim 21 bar feeding subcombination. Petitioner provisionally elected invention I with traverse and withdrew claims 13-33 from consideration. In the non-final Office action claims 1-12 were rejected under 112(b) and 112(a).
 
4. On August 20, 2019, the petitioner filed an amendment which amended claims 1-12, cancelled claim 21. Claims 13-20 and 22-33 remained withdrawn from consideration.

5. On November 18, 2019, the examiner mailed a final Office action which rejoined claims 13, 16, 17 and 22-27. Claims 14, 15, 18-20 and 28-33 remained withdrawn from consideration. The final Office action rejected claims 1-13, 16, 17 and 22-27 under 112(b). The final Office action also rejected claims 1-11, 22 and 24-27 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593), and claims 12, 13, 16, 17 and 23 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593) in further view of Schwarze (US 4,388,039).

6. In response to the final Office action, on April 18, 2020, the petitioner filed an amendment after final which amended claims 1, 5, 7-11, 17 and 26. Claims 14, 15, 18-20 and 28-33 remained withdrawn from consideration.

7. On April 20, 2020, the petitioner filed a Notice of Appeal.

8. On April 28, 2020, the examiner issued an advisory action which did not enter the proposed amendments because those amendments raised new issues requiring further search and consideration. 

9. In response to the final Office action, on July 20, 2020, the petitioner filed a request for continued examination which amended claims 1, 5, 7-11, 17 and 26. Claims 14, 15, 18-20 and 28-33 remained withdrawn from consideration.

10. On August 10, 2020, the examiner mailed a non-final Office action which rejected claims 1-13, 16, 17 and 22-27 under 112(b). The non-final Office action also rejected claims 1-11, 13, 16, 17, 22 and 24-26 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593), and rejected claims 12, 23 and 27 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593) in further view of Jones, Jr. (US 3,774,753).

11. In response to the non-final Office action, on January 8, 2021, the petitioner filed an amendment which amended claims 1, 7, 17 and 23-27, cancelled claim 2 and added claim 60. Claims 14, 15, 18-20 and 28-33 remained withdrawn from consideration.

12. On March 12, 2021, the examiner mailed a final Office action which rejected claims 1, 3-13, 16, 17, 22, 24-26 and 60 under 35 U.S.C. 112(b). The final Office action also rejected claim 3 under 35 U.S.C. 112(d). Additionally, this Office action rejected claims 1, 3-11, 13, 16, 17, 22, 24-26 and 60 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593), and claims 12, 13, and 27 under 35 U.S.C. 103 as being unpatentable over Gellini (US 2001/0003934 A1) in view of Doe (US 3,782,593) in further view of Jones, Jr. (US 3,774,753).

13. In response to the final Office action, on June 29, 2021, the petitioner filed a Notice of Appeal and an amendment after final which amended claims 1 and 27. 

14. On July 14, 2021, the examiner mailed an advisory action which did not enter the proposed amendments because those amendments raised new issues requiring further search and consideration. 

15. In response to the final Office action, on July 19, 2021, the petitioner filed an amendment after final which amended claims 1 and 27. 

16. On August 9, 2021, the examiner mailed an advisory action which entered the amendments to claims 1 and 27. 

17. On September 29, 2021, the petitioner filed an appeal brief. 

18. On March 24, 2022, the examiner mailed an examiner’s answer responding to the appeal brief.

19. On May 17, 2022, the petitioner filed this petition requesting the designation of a new ground of rejection in the examiner’s answer.


REGULATION AND PRACTICE

MPEP § 1207.03 New Ground of Rejection in Examiner’s Answer states in relevant part:
	
37 CFR 41.39(a)(2) permits the entry of a new ground of rejection in an examiner’s answer. 37 CFR 41.39 further specifies that new grounds of rejection must be approved by the Director – i.e., the Director of the USPTO. This authority has been delegated to the Technology Center (TC) Directors or their designee(s). The answer must also include the signature of a Technology Center (TC) Director or designee to indicate that he or she approves the new ground of rejection.


MPEP § 1207.03(a) Determining Whether a Ground of Rejection is New states in relevant part:

II. SITUATIONS THAT ARE NOT CONSIDERED NEW GROUNDS OF REJECTION

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection). 


ANALYSIS

Petitioner contends that the examiner has introduced one or more new grounds of rejection in the examiner’s answer by changing fact findings, providing new citations to new portions of existing references, and/or adding new modifications and new rationales not previously advanced.

Petitioner asserts that the examiner’s answer improperly changes position, findings and rationale regarding dedicated advancing units (singular versus plural) creating a new ground of rejection. Specifically, petitioner argues that “the Examiner is now citing § 0025 of Gellini (a single advancing unit) rather than § 0004 of Gellini as originally done in the Final Office Action for which the Examiner said dedicated advancing units with chucks are known” (see petition, page 5). After careful review of both the prosecution history and the examiner’s answer, it is clear that the examiner has not presented a new position, finding or rationale on dedicated advancing units in the examiner’s answer. The final Office action of March 12, 2021 rejects claim 1 under Gellini in view of Doe and states that Gellini discloses a bar guide (3) having a dedicated advancing unit ¶0025 (see final Office action of March 12, 2021; page 5, lines 4-5). In addressing petitioner’s arguments filed in the appeal brief of September 29, 2021, the examiner’s answer states “Gellini includes a bar guide 3 (Gellini 3) having a dedicated advancing unit (Gellini ¶0025)” (examiner’s answer pages 13 and 14). Both the final Office action and examiner’s answer rely on the same disclosure in Gellini to clarify and support the examiner’s position that each of the plurality of bar guides is associated with a dedicated advancing unit. As such, the examiner’s answer does not present a new position, finding or rationale as alleged by the petitioner. That is, the examiner’s answer addresses petitioner's arguments to clarify and support the examiner's position, such that the basic thrust of the rejection remains the same. Accordingly, the appellant has been given a fair opportunity to react to the rejection and the examiner’s answer has not set forth a new ground of rejection.

Additionally, petitioner asserts that the examiner’s answer creates a new ground of rejection by changing fact finding positions on “without temporal limitations being created” as to the buffer storage region and a new modification to Gellini. Specifically, petitioner states that the final Office action of March 12, 2021 relies on Gellini to disclose “without temporal limitations being created” while the examiner’s answer refers to the combination of references. After careful review of both the prosecution history and the examiner’s answer, it is clear that the examiner has not presented a new position, finding or rationale on “without temporal limitations being created” in the examiner’s answer. The final Office action of March 12, 2021 rejects claim 1 under Gellini in view of Doe and relies on Gellini to disclose a buffer region for a number of premachined items of bar stock that are provided with the end contour (¶¶ 0007, 0026, 0059), which provides the possibility for the premachined items of bar stock to be rapidly loaded from the buffer storage region into the bar guide (3) without temporal limitations being created that would pertain to the premachining of blank items of bar stock by the machine. (see final Office action of March 12, 2021; page 4, item 14). In addressing petitioner’s arguments filed in the appeal brief of September 29, 2021, the examiner’s answer states “[t]he Gellini reference explicitly discloses the machine being upstream of a buffer storage region. (Gellini ¶ 0059)…The machining being upstream of the lowermost bar means that at least the lowermost bar is a premachined item of bar stock. One of ordinary skill would understand that if the machining was upstream of the lowermost bar in the magazine (Gellini 2) then premachined items would exist at a downstream position (relative to the machining) on the 
magazine (Gellini 2), which would create a buffer region with premachined items of bar stock ready to be inserted into the bar guide (Gellini 3)” (examiner’s answer page 17). As such, the examiner’s answer does not present a new position, finding or rationale as alleged by the petitioner. Instead, the examiner’s answer addresses petitioner's arguments to clarify and support the examiner's position, such that the basic thrust of the rejection remains the same. Accordingly, the appellant has been given a fair opportunity to react to the rejection and the examiner’s answer has not set forth a new ground of rejection.

Petitioner further asserts that the examiner attempts to retract an assertion that Gellini discloses a plurality of bar guides. No such assertion has been found in the final Office action of March 12, 2021. Page 5, lines 11-14 of the final Office action of March 12, 2021 states “Gellini does not explicitly disclose a bar loading magazine having a plurality of bar guides disposed about a magazine axis in a magazine drum”. Nonetheless, the petitioner argues that the final Office action previously referred to the bar guide magazine/guide (3) while the examiner’s answer refers to only the guide and not the magazine. Even so, the phrase “magazine/guide” includes a magazine, a guide or both and thus encompasses only the guide and not the magazine. As such, the examiner’s answer does not present a new position, finding or rationale as alleged by the petitioner. Rather, the examiner’s answer addresses petitioner's arguments to clarify and support the examiner's position, such that the basic thrust of the rejection remains the same. Accordingly, the appellant has been given a fair opportunity to react to the rejection and the examiner’s answer has not set forth a new ground of rejection.

For the foregoing reasons, petitioner’s arguments are found unpersuasive regarding the examiner’s answer containing new ground(s) of rejection.


DECISION

For the foregoing reasons, the relief requested by petitioner to designate new ground(s) of rejection in the examiner’s answer will not be granted. In particular, because there is no new ground(s) of rejection in the examiner’s answer, the requested relief cannot be granted.

The appeal is maintained. Appellants are given two-months from the date of this decision to file a single reply brief under 37 CFR 41.41. The application will be forwarded to the Patent Trial and Appeal Board for a decision on the patentability of the claims, upon the filing of the reply brief and/or payment of the appeal forwarding fee.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR l.18l(f). The reconsideration request should include a cover letter entitled "Renewed Petition under 37 CFR 1.181". The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)). No extension of time under 37 CFR l.136(a) is permitted.

Any inquiry concerning this decision should be directed to Jason Skaarup, Quality Assurance Specialist, at (571) 270-1060. 

PETITION DISMISSED.

/MONICA S CARTER/
Monica Carter
Acting Director, Technology Center 3700